Case 1:04-cr-00385-LMB Document 514 Filed 08/03/20 Page 1 of 5 PageID# 3316



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                     )
                                     )
v.                                   ) Case No. 1:04-cr-385 (LMB)
                                     )
ALI AL-TIMIMI,                       )
                                     )
      Defendant.                     )
____________________________________)

    NOTICE OF INTERVENING DEVELOPMENTS CONCERNING AL-TIMIMI’S
            EMERGENCY MOTION FOR CONDITIONAL RELEASE

       Defendant Dr. Ali Al-Timimi respectfully submits this notice of intervening

developments relevant to his Emergency Motion for Conditional Release Pending Appeal. Dkt.

No. 465.

       Over the weekend, the website of the Federal Bureau of Prisons began reporting two

active cases of COVID-19 among inmates at FCC Florence. The BOP also reports that another

49 inmates within the Florence complex (including two under ADMAX) have COVID-19 test

results pending. That data is listed as follows:




See FEDERAL BUREAU OF PRISONS, COVID-19 Inmate Test Information, available at:

https://www.bop.gov/coronavirus/ (last visited August 3, 2020). Thus, there are now at least two

inmates at the FCC Florence complex infected with COVID-19. Cf. United States v. Harris, Case
Case 1:04-cr-00385-LMB Document 514 Filed 08/03/20 Page 2 of 5 PageID# 3317



No. 19-cr-356, 2020 U.S. Dist. LEXIS 53632, *16 (D.D.C. March 27, 2020) (granting Section

3145(c) relief to a defendant after a jailhouse COVID-19 case was reported, concluding that the

defendant should not be required to “wait and see” if he becomes infected from COVID-19 and

observing that “uncertainty cannot preclude courts from acting until the damage has been done”).

       The defense also wishes to comment briefly on three additional developments:

       Dr. Conroy’s supplemental declaration.

       1.      In response to new medical information obtained by defense counsel, Dr. Conroy

has recently submitted a supplemental declaration stating that she no longer characterizes Al-

Timimi’s hypertension as well-controlled and has “directed that additional medical steps be

taken to address it.” See Supplemental Declaration of Susan Conroy [Dkt. No. 510] (under seal),

¶¶ 3-4. Dr. Conroy also confirms that Al-Timimi’s BMI exceeds the threshold of 30, which the

CDC reports is another risk factor for severe illness from COVID-19. See id., ¶¶ 9-10. Thus, both

parties now acknowledge that Al-Timimi is at heightened risk for severe COVID-19 disease

under CDC guidelines should he become infected.

       2.      Dr. Conroy also indicates that she has told Al-Timimi “that he must take

affirmative steps to help manage his health,” and has “advised him to lose weight . . . , eat fewer

carbohydrates, and exercise more.” Id., ¶ 9. Unfortunately, this advice has limited utility at

Florence ADX. On information and belief, Al-Timimi is presently allowed recreation only once

per week and spends the remainder of his time solitarily confined to a 75 square-foot cell the

approximate size of a parking space. He is permitted only two showers per week and receives his

meals from the prison through a slot in the door, which he eats within arm’s length of the toilet.

In accordance with Dr. Conroy’s advice, however, the defense attaches for this Court’s

consideration an updated proposed order of conditional release, which would additionally (1)




                                                 2
Case 1:04-cr-00385-LMB Document 514 Filed 08/03/20 Page 3 of 5 PageID# 3318



grant Al-Timimi a furlough for outdoor exercise within a one-block perimeter of his residence,

and (2) permit Al-Timimi to leave the residence to attend medical appointments.

       3.      Finally, Dr. Conroy also indicates that she has ordered that “Al-Timimi’s blood

pressure be checked two times per week for the next 30 days.” Supplemental Conroy Decl., ¶ 7.

However, undersigned defense counsel have recently received a new legal letter from their

client, who reports that, as of the week of July 24, ADX medical personnel have once again

discontinued his blood pressure screenings. Cf. Declaration of Dr. Chris Beyrer, MD, MPH

[Dkt. No. 466, Ex. A], ¶ 23(d) (“Correctional facilities frequently have insufficient medical care

for the population even outside times of crisis.”).

       The government’s withdrawal of its under-seal arguments.

       4.      On July 13, the government noticed that it was withdrawing its under-seal

arguments against Al-Timimi’s motion. See Dkt. No. 505 at 2-3. As such, it now reverts to its

original arguments advanced in its opposition brief and during this Court’s telephonic hearing on

June 11.

       The COVID-19 pandemic is only one of two “exceptional reasons” identified in Al-
       Timimi’s motion.

       5.      Finally, the defense notes that the ongoing COVID-19 pandemic is only one of

two exceptional reasons that Al-Timimi identified in his motion. Aside from COVID-19, Al-

Timimi also faces a high risk of unjust confinement given that his prison sentences are now fully

discharged on Counts 1-6. The remaining Counts 7-10 are the subject of active motions that

present a multitude of substantial legal issues. See Dkt. No. 466 (opening memorandum brief) at

13-17; Dkt. No. 477 (reply brief) at 3-12.




                                                 3
Case 1:04-cr-00385-LMB Document 514 Filed 08/03/20 Page 4 of 5 PageID# 3319



Dated: August 3, 2020       Respectfully submitted,

                                                /s/___________________
                            Thomas Michael Huff, Virginia Bar No. 73587
                            Thomas M. Huff, Attorney-at-Law
                            P.O. Box 2248
                            Leesburg, VA 20177
                            Telephone: 703.665.3756
                            Facsimile: 571.354.8985
                            thuff@law.gwu.edu

                            Jonathan Turley (pro hac vice)
                            The George Washington University Law School
                            2000 H Street, NW
                            Washington, D.C. 20052
                            (202) 994-7001 (telephone)
                            (202) 508-6200 (facsimile)
                            jturley@law.gwu.edu

                            Attorneys for Defendant Dr. Ali Al-Timimi




                                      4
Case 1:04-cr-00385-LMB Document 514 Filed 08/03/20 Page 5 of 5 PageID# 3320




                                  CERTIFICATE OF SERVICE
       I certify that on August 3, 2020, I will file the foregoing document on the CM/ECF

system, which will then serve it by electronic notification on all parties of record. This Court’s

designated Classified Information Security Officer has confirmed that the present motion may be

filed on the public docket.


                                                                  /s/___________________
                                              Thomas Michael Huff, Virginia Bar No. 73587
                                              Thomas M. Huff, Attorney-at-Law
                                              P.O. Box 2248
                                              Leesburg, VA 20177
                                              Telephone: 703.665.3756
                                              Facsimile: 571.354.8985
                                              thuff@law.gwu.edu




                                                 5
